DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 9-12, 14-16, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne (US 2015/0377318).
Byrne discloses a method for damping vibration in a mechanical system, the method comprising: detecting a vibration at a coupling (102) of the mechanical system (100); generating a countervibration based on the detected vibration via a flywheel (202) disposed at the coupling (102) by applying pulsed magnetic forces to the 
Re claim 2, determining a magnitude and a frequency of the vibration (col. 35 lines 1-23) at the coupling (102), wherein generating the countervibration comprises driving vibration engines (202) at the coupling (102) based on the magnitude and the frequency of the detected vibration (see ¶127).
Re claim 4, driving the vibration engines (20) prior to detecting the vibration to generate complementary vibrations that combine at the coupling (102) without displacing the coupling (102).
Re claim 5, the magnetic forces (see ¶114) are applied to a magnetic portion (see ¶111) of the flywheel (202).
Re claim 6, the magnetic forces (208) are applied intermittently to the flywheels (202) to generate the countervibration (see ¶122).
Re claim 9, driving the vibration engines comprises selectively rotating flywheels (202) that are disposed at different angular positions along a ring (204) within the coupling (102).
	Re claim 10, as the flywheel (202) spins, it generates oscillating forces in a direction (see ¶122).
Re claim 11, Byrne discloses a non-transitory computer readable medium embodying programmed instructions which, when executed by a processor, are operable for performing a method for damping vibration in a mechanical system, the method comprising: detecting a vibration at a coupling (102) of the mechanical system (100); generating a countervibration based on the detected vibration (see ¶122) via a flywheel (202) disposed at the coupling (102), by applying pulsed magnetic forces to the flywheel (see ¶114);  and operating the mechanical system (100) while generating the countervibration (see ¶110).
Re claim 12, determining a magnitude and a frequency of the vibration at the coupling (102), wherein generating the countervibration comprises driving vibration engines (202) at the coupling (102) based on the magnitude and the frequency of the detected vibration (see ¶127).
Re claim 14, driving the vibration engines (202) prior to detecting the vibration to generate complementary vibrations that combine at the coupling (102) without displacing the coupling (102).
Re claim 15, the magnetic forces (see ¶114) are applied to a magnetic portion (see ¶111) of the flywheel (202).
Re claim 16, the magnetic forces (208) are applied intermittently to the flywheel (202) to generate the countervibration (see ¶121).
Re claim 19, driving the vibration engines comprises selectively rotating flywheels (202) that are disposed at different angular positions along a ring (204) within the coupling (102).
Re claim 20, as the flywheel (202) spins, it generates oscillating forces in a direction (see ¶122).
Re claim 21, Byrne discloses apparatus for damping vibration in a mechanical system, the apparatus comprising: a coupling comprising: vibration detection sensors (103) at the coupling (102); vibration engines at the coupling that comprise flywheels (202): and a controller (832) that is coupled for communication with the vibration sensors (103) and the vibration engines (202), and is configured to determine a magnitude and a frequency of a vibration detected by the vibration detection sensors (103), and to direct the vibration engines (202) to generate a countervibration based on the magnitude and the frequency (see ¶110), wherein generating the countervibration comprises applying pulsed magnetic forces to at least one of the flywheels ( A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 22, the vibration engines (202) are arranged in multiple rings, each ring including vibration engines (202) disposed at different angular positions (see ¶111).
Allowable Subject Matter
Claims 3, 13, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Some further comments regarding the applicant’s remarks are deemed appropriate.
The applicant argues “Byrne does not explain why magnetic forces applied to a flywheel to generate a countervibration would be pulsed. Byrne does not describe its permanent magnets 209, nor its magnetic device 208, as generating pulsed magnetic forces.”  The Byrne reference disclose in paragraph 122 “the excited magnetorheological fluid applies a drag force to the flywheel 202 to provide a countertorsional impulse,” and therefore meets the limitations of the claims.
Applicant’s remarks have been accorded due consideration, however they are not deemed fully persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656